Prospectus February 6, 2013 Destra High Dividend Strategy Fund ClassTicker Symbol Class ADHDAX Class CDHDCX Class P* Class IDHDIX *Class P shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page SECTION 1 FUND SUMMARY 1 Destra High Dividend Strategy Fund 1 Investment Objective 1 Fees and Expenses of the Fund 1 Portfolio Turnover 2 Principal Investment Strategies 2 Principal Risks 3 Fund Performance 6 Management 8 Purchase and Sale of Fund Shares 8 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries 9 SECTION 2 ADDITIONAL INFORMATION ABOUT THE FUND 10 Additional Information about the Investment Policies and Strategies 10 Additional Information about the Risks 13 Additional Information about Fees and Expenses 24 Fund Management 25 Adviser Performance 27 SECTION 3 SHAREHOLDER INFORMATION 32 Valuation of Shares 32 Share Classes 33 Distribution, Servicing and Administrative Fees 36 Purchases 38 Exchanges 42 Redemptions 43 SECTION 4 GENERAL INFORMATION 47 Distributions 47 Taxes 48 Payments to Financial Intermediaries 49 Availability of Portfolio Holdings Information 50 Frequent Trading 51 Shareholder Communications 54 Fund Service Providers 54 SECTION 5 FINANCIAL HIGHLIGHTS 55 NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE
